Citation Nr: 0417012	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.  

3.  Entitlement to service connection for peripheral arterial 
occlusive disease, claimed as a thigh/leg disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  

5.  Entitlement to an evaluation in excess of 10 percent for 
cervical whiplash.  

6.  Entitlement to an effective date earlier than September 
5, 2003, for an award of a total disability rating based on 
individual unemployability (TDIU).  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to December 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent several VA examinations in January 
2004, including examination of the bilateral knees.  The RO 
has not had an opportunity to review this evidence and issue 
a supplemental statement of the case (SSOC).  Additionally, 
the veteran filed a notice of disagreement (NOD) to issues 
denied in a March 2004 rating decision.  No statement of the 
case (SOC) has been issued to date.  After an NOD has been 
filed in any claim, the RO is required to issue an SOC 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the NOD.  38 C.F.R. 
§§ 19.26, 19.29 (2003).  The RO's failure to issue an SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  Therefore, this case must be remanded to 
allow the RO to issue the veteran an SOC and to afford the 
opportunity to perfect the appeal.  

Thus, the case must be remanded for the following actions:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should issue a statement of 
the case to the veteran and any 
representative addressing the issues of 
service connection for peripheral 
arterial occlusive disease an evaluation 
in excess of 10 percent for bilateral 
hearing loss; an evaluation in excess of 
10 percent for cervical whiplash; and an 
effective date earlier than September 5, 
2003, for an award of TDIU.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2003).  The case should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected. 

3.  The RO should again review the 
veteran's appeal and all evidence 
associated with the claims folder.  If 
any benefit sought on appeal remains 
denied, the veteran should be furnished 
an SSOC and given the opportunity to 
respond thereto.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




